In an action to recover damages for personal injuries and wrongful death, the defendant Manuel M. Chauca appeals from an order of the Supreme Court, Queens County (Dye, J.), dated August 15, 2003, which denied his motion, in effect, for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The defendant Manuel M. Chauca failed to establish his prima facie entitlement to judgment as a matter of law by demonstrating that he was free from negligence and that his actions were not a proximate cause of the accident (see Siegel v Sweeney, 266 AD2d 200, 201 [1999]). Accordingly, the Supreme Court properly denied his motion for summary judgment. Santucci, J.E, Altman, S. Miller and Goldstein, JJ., concur.